— Motion for reargument granted, without costs, and decision dated December 2, 1982, rescinded and order entered January 3, 1983, vacated (see Bernard v City School Dist. of Albany, 96 AD2d 995). Upon reargument, order of Special Term entered February 9, 1982, which granted defendant’s motion to vacate a default judgment rendered in favor of plaintiff, affirmed, without costs. Upon review of the record in this case we conclude that Special Term did not abuse its discretion in granting defendant’s motion to vacate the default (see State Farm Mut. Auto. Ins. Co. v Viger, 94 AD2d 592). Main, J. P., Casey, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.